DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges Applicant’s response filed on 09/15/2021 containing amendments and remarks to the claims, and the supplemental response filed on 09/17/2021 containing a Declaration that was inadvertently left off the reply filed on 09/15/2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ryan Pool on 09/17/2021.

The application has been amended as follows: 
Claim 1, lines 1-4: 
“A process for the isomerizing dehydration of a feedstock comprising a primary monoalcohol 2-OH, wherein R is a nonlinear alkyl radical of formula CnH2n+1 where n is 4 

Claim 16
Canceled. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, see pages 5-8, filed 09/15/2021, and the attached declaration with respect to the rejections of claims 1, 4, 6, 8-10, 12-16 and 18-25 under 35 U.S.C. 103 over Adam et al. (US 2013/0204057 A1) have been fully considered and are persuasive. The Applicant has amended the claims and persuasively argued that the water content is critical and has unexpected results. The Applicant’s arguments, and examples in the specification and declaration are sufficient in demonstrating criticality and unexpected results, and has persuasively rebut the prima facie case of obviousness pursuant to MPEP section 716. Therefore, the rejections of claims 1, 4, 6, 8-10, 12-16 and 18-25 under 35 U.S.C. 103 have been withdrawn. 

The closest prior art of record, Adam et al. (US 2013/0204057 A1, cited in the IDS dated 05/07/2019), discloses a process for simultaneous dehydration and skeletal isomerization of isobutanol comprising introducing in a reactor a gaseous stream comprising isobutanol and water and contacting said stream with a catalyst at conditions effective to dehydrate and skeletal isomerize at least a portion of the isobutanol to make a mixture of n-butenes and iso-butene (Abstract; [0050]). Adam discloses that the process may take place in a gas phase at a temperature from 200 to 600oC, a pressure from 50 kPa to 1 MPa, and a WHSV from 1 to 30h-1 (Abstract; [0050]; [0054]-[0056]; [0059]). The claimed temperature, pressure, and WWH ranges overlap the ranges taught by the prior art and are therefore considered prima facie obvious. 
Adam discloses that the catalyst may comprise a zeolite, including ferrierite ([0062]; [0067]) and a silica binder, including silica in the form of a gel which is considered an amorphous silica ([0062]-[0067]; [0078]), and that the amount of binder of the catalyst is from 5 to 95% by weight which results in a zeolite content of between 95 to 5% by weight ([0078]). The claimed content of zeolite overlaps the prior art and is therefore considered prima facie obvious. 
With specific regards to water content, Adam discloses that the amount of water in the feed stream may be from 0 to 70% by weight and exemplifies weight ratio of water to isobutanol from 1/25 to 3/1 ([0050]; [0084]). While the water content ranges of Adam overlap that of the claimed invention of 6% to 35%, the Applicant has rebut the prima facie case of obviousness over Adam by persuasively arguing and showing that the range is critical and has unexpected results. 
The Applicant has persuasively argued that Adam exemplifies a water content of 5 wt% which is outside the claimed range and has shown by comparative examples that the claimed amounts are superior in initial linear butene selectivity than the exemplified amount in Adam (see Declaration dated 10/07/2020). The Applicant has further provided a showing that the upper range of the claimed water content range is critical and that at values higher than 35%, the conversion of isobutanol decreases (see Declaration dated 09/17/2021). Lastly, the Applicant has amended the claims such that the unexpected results are commensurate in scope with the claims. Therefore, pursuant to MPEP section 716, the Applicant has provided sufficient evidence to rebut the prima facie case of obviousness and claims 1, 4, 6, 9-10, 12-15, 18-25 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241.  The examiner can normally be reached on M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHILIP Y LOUIE/            Primary Examiner, Art Unit 1772